,




          THEA               NEYGENERAI.
                         OFTEXAS


                        August 10, 1951

    Hon. George B. Butler, Chairman
    Board of Insurance Commissioners
    Austin, Texas             Opinion No. V-1234.
                               Re:   Maximum salaries which
                                     may be paid investigators
                                     under Item 10 of the ap-
                                     propriation for the Life
                                     Division of the Board of
                                     Insurance Commissioners
                                     in House Bill 426, Act8
    Dear Sir:                        52nd Leg., 1951.
                Your request for an opinion reads in part as
    follows:
              "We desire the opinion of your office
         as to the proper interpretation of House
         Bill 426, Acts 52nd Legislature, Insofar
         as It relate8 to the maximum salaries of
         investigators ,for the Insurance Department.
         The appropriation for these investigators
         18 found on Page 112 under the heading
         Group 10 of the supplement to the House
         Journal. You will note that the Act pro-
         vides for 4 Investigators, none of whose
         salaries shall exceed $3,320.00 per year,
         but at the same time, the gross amount
         of $13,680.00 is appropriated for the pur-
         pose of paying these'salarles.
               "Even if the salary of $3,320.00 was
         paid to each of the four investigators,
         only $13,280.00 could be expended. It
         therefore appears that the bill contains
         a patent ambiguity which necessitates an
         interpretation looking to the legislative
         Intent. We do not believe that a vain
         act should be attributed to the leglsla-
         ture and certainly this would be the case
         if we interpreted this statute to mean
         that the legislature had appropriated
         $13,680.00  for the payment of certain
         salaries and had at the same time prohib-
         ited the use of $400.00 of this money
                                                            .




  Hon. George B. Butler, page 2   (V-1234).


       toward the payment of such salaries. It
       Is the opinion of this Department, based
       on the reasoning which follows, that the
       correct meaning of the term ‘none to ex-
       ceed $3,320.00 per gear' is actually 'none
       to exceed $3,420.00 per year.' Your opin-
       ion is therefore desired as to whether we
       are correct in our interpretation which
       would permit the payment of a maximum sal-
       ary of .$3,420.00annually to each of the
       four investigators provided for."
            In the exhibits you have attached to your re-
  quest, it is shown that under the appropriation bill
  of the 51st Legislature for your department these in-
  vestigators received a salary not to exceed $3,180.00
  per year. With certain exceptions not here involved,
  the 52nd Legislature provided for an increase of 1%
  of the first $2,400.00 of the annual salary, or a total
  of $240.00 per year, to all state employees making
  $5,004.00 or less. This is evidenced by a comparison
  of House Bill 426 as first passed by the House of Rep-
  resentatives to its present form as finally adopted.
  If this $240.00 increase applies to the investigator6
  3n question, their salary would be $3,420.00. Other-
  wise, their salary would be $3 320.00, which would
  amount to an increase of only $140.00.
            We are'of the opinion that the salary of
  $3,320.00 set out in Item 10 18 an error and that it
  should read $3,420.00. The Legislature obviously in-
, tended to raise these employee6 to not to exceed
  $3,420.00, a6 evidenced by the total sum of $13,680.00
  appropriated for Item 10, and as evidenced by the gen-
  ersl increase of $240.00 to each state employee com-
  ing within the category of those embraced in Item 10.
  Also, the grand total appropriated for the Life In-
  surance Division is correctly computed only if the
  figure of $13,680.00 is used, rather than $13,280.00,
  which would be the total amount for Item 10 if the 4
  investigators were to receive only $3,320.00 each.
            The rule with regard to the correction of ob-
  vious legislative errors is stated in 50 Am. Jur. 219,
  Statutes, Sec. 232, as follows:
            "There are, however, many cases in
       which it ha6 been regarded .proper to cor-
       rect legislative errors. In this respect,
       there is authority for the rule that cler-
       ical mistakes should be disregarded, that
r’




     Hon. George B. Butler, page 3   (V-1234).


          manifest or obvious mistakes may be cor-
          rected, . . . If a clerical error render6
          a statute incapable of reasonable construc-
          tion, the proper word or numeral will be
          deemed substituted, where it can be sup-
          plied by reference to the context or other
          statutes. This is but making the strict
          letter of the statute yield to the obvious
          intent."
               In Morrison-Merrill & Co. v. Industrial Com-
     mission, 18 P.2d 295 (Utah       1    ) the Court in
     construing a formula fixings%    wZ1;   compensation
     applicable under a workmen's compensation act supplied
     a decimal point In the formula, saying:
               II. . . It is clear that in using the
          formula a decimal point should be placed
          before the 60. Section 3137, heretofore
          quoted in this opinion, provides that the
          injured employee 'shall receive 60 per
          cent of his average weekly wages,' etc.
          It Is obvious that the 60 in the formula
          is intended as 60 per cent. When it is
          obvious that there is a mistake or omis-
          sion in a statute and the intention of
          the Legislature can be collected from
          the whole statute, court8 will deem the
          proper word substituted or supplied~. 25
          R.C.L. p. 978, % 227, and cases there
          cited."
               A similar result was reached by this office
     in Attorney General'6 Opinion V-1117 (1950) wherein
     It was held that '1951" was erroneously written for
     "1950."

                          SUMMARY

              The maximum annual salary which may
         be paid to investigators under Item 10 of
         the appropriation for the Life Division
         of the Board of Insurance Commissioners
Hon. George 8. Butler, page 4   (V-1234).


     In House Bill~426, Act8 52nd Leg., 1951,
     la $3,420.00.

APPROVED:                       Yours very truly,
Wllllam s. mtt                    PRICE DANIEL
State Affairs Divieion          Attorney General
Everett Hutchinson
EXeCutiVe A88i8tant
                                BYu3&
Charles D. Mathews                Clinton Foshee
First A88i8t@It                        Aselstant

CF:jmc